Case: 4:15-cr-00404-HEA-NAB Doc. #: 2551 Filed: 03/10/20 Page: 1 of 3 PageID #:
                                    12992


                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI

 UNITED STATES OF AMERICA,                  )
                                            )
               Plaintiff,                   )
                                            )   No.: 4:15-CR-404-HEA-NAB-30
 vs.                                        )
                                            )
 OSCAR DILLON, III, et al.,                 )
                                            )
              Defendant.                    )

               DEFENDANT OSCAR DILLON III’S MOTION TO
            SCHEDULE TELEPHONE CONFERENCE WITH COURT

       Comes now the Defendant, Oscar Dillon, III, by and through his undersigned

attorneys, and respectfully requests this Honorable Court to schedule a telephone

conference to discuss the currently pending motions before this Court as well as the

overall status of the instant matter. In support, the following is offered:

       1.    There are currently four motions pending before this Honorable Court.

They include two motions to dismiss, an unopposed motion to sever, and a renewed

motion for release on bond. This Court has yet to rule on any of the motions, or set a

hearing on the renewed motion for bond which has been pending for nearly a month,

since being acquitted in United States v. Dillon, 17 CR 95.

       2.    Mr. Dillon respectfully request this Honorable Court to schedule a

telephone conference to discuss the status of the aforementioned motions as well as

the overall status of the case.

       3.    Mr. Dillon request that he be allowed to participate in the phone

conference, in addition to this Court, the government, and his attorneys.
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2551 Filed: 03/10/20 Page: 2 of 3 PageID #:
                                    12993


      4.     The undersigned has general availability to participate in a telephone

conference during the week of March 16, 2020, so long as the telephone conference is

scheduled during the afternoon hours.

      Wherefore, for the reasons stated above, defendant Oscar Dillon III

respectfully requests this Honorable Court to schedule a telephone conference for an

afternoon during the week of March 16, 2020.        Mr. Dillon requests that he be

permitted to participate in the telephone conference, along with his attorneys.

                                        Respectfully submitted,


                                        s/ Vadim Glozman
                                        An Attorney for Oscar Dillon, III

Blaire C. Dalton, ID #630569 IL
53 W. Jackson Blvd., Suite 1550
Chicago, IL 60604
847-373-4750
blairec.dalton@gmail.com

Vadim A. Glozman, ID # 6315389 IL
VADIM A. GLOZMAN LTD.
53 W. Jackson Blvd., Suite 1410
Chicago, IL 60604
312-726-9015
vg@glozmanlaw.com




                                          2
Case: 4:15-cr-00404-HEA-NAB Doc. #: 2551 Filed: 03/10/20 Page: 3 of 3 PageID #:
                                    12994




                           CERTIFICATE OF SERVICE

       I hereby certify that on March 10, 2020, a true and correct copy of the
foregoing was filed electronically with the Clerk of the Court to be served by
operation of the Court’s electronic filing system upon the following: all Attorneys of
record.

                                         s/       Vadim A. Glozman




                                              3
